

Exhibit 10.1

 
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement ("Agreement") is made and entered into as of the 24th
day of February, 2012 between Cache, Inc., a Florida corporation, having its
principal place of business at 1440 Broadway, New York, New York 10036 ("Cache"
or the "Company"), and Thomas E. Reinckens ("Reinckens" or "Executive").
 
WHEREAS, the Company wishes to continue the employment of Reinckens as Chairman
of the Board, President and Chief Executive Officer ("CEO") and Reinckens wishes
to continue such employment on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto each intending to be legally bound, agree as follows:
 
1.0           Employment
 
Cache hereby employs Reinckens as CEO and Reinckens hereby accepts such
employment.  This Agreement shall commence on February 24, 2012 for a term of 3
years expiring on February 23, 2015 (the "Expiration Date"), subject to
termination as hereinafter provided.
 
2.0           Duties and Responsibilities
 
2.1           During Executive's employment, Executive shall perform all duties
and accept all responsibilities as may be assigned from time to time by the
Board of Directors of Cache (the "Board") and that are consistent with the
duties and responsibilities of a CEO.
 

 
 

--------------------------------------------------------------------------------

 

2.2           Executive agrees that he will diligently devote his entire
business skill, time and effort to the performance of his duties on behalf of
Cache.  Executive agrees that he will not, alone or as a member of a partnership
or as an officer, director, employee or agent of any other person, firm or
business organization, engage in any other business activities or pursuits
requiring his personal services that might conflict with his duties hereunder.
 
2.3           Executive represents and warrants that he is not subject or party
to any employment agreement, non-competition covenant, non-disclosure agreement
or other agreement, covenant, understanding or restriction that would prohibit
Executive from executing this Agreement and performing fully his duties and
responsibilities hereunder, or which would in any manner, directly or
indirectly, limit or affect the duties and responsibilities which may now or in
the future be assigned to Executive by Cache.
 
2.4           Executive agrees that at all times he will strictly adhere to and
perform all his duties in accordance with applicable laws, rules and
regulations, and in accordance with policies and procedures of Cache that are in
effect from time to time.
 
3.0           Compensation and Benefits
 
3.1           Salary.  During the initial year of Executive's employment under
this Agreement (February 24, 2012 through February 23, 2013), Cache shall pay
Executive an annual base salary of $600,000, less withholdings and other
applicable payroll deductions as required by law, payable in equal installments
at such times as Cache customarily pays its other senior executive officers, but
no less often than monthly.  During the term of this Agreement, the Compensation
Committee of the Board will review the Executive's base salary on an annual
basis and make adjustments thereto subject to the performance of the Executive,
the operating results of the Company, the competitive compensation landscape and
such
 

 
2

--------------------------------------------------------------------------------

 
 
other factors as are determined to be relevant by the Compensation
Committee.  Such reviews will be completed prior to February 1 of the applicable
year and any adjustment (if any) will be effective as of February 1 of such
year.  In addition to base salary, the Executive will be eligible to participate
in performance based incentive bonus plans for senior executive officers as
approved by the Compensation Committee of the Board, as and to the extent
provided for in Sections 3.2 and 3.4 below.
 
Any compensation increase pursuant to this Section 3.1 shall become a permanent
part of Executive's annual base salary.  Executive may, in his sole discretion,
agree to receive a reduced annual base salary on a temporary or permanent
basis.  To the extent the reduction is temporary, at such time as the reduction
ceases to be in effect, Executive's annual base salary shall revert to the
annual base salary in effect immediately prior to the reduction.
 
3.2           Benefits. Executive will be eligible to receive the health care
and other benefits that Cache makes available to its senior executive officers
including term life insurance equal to three times the Executive's annual
salary, provided that Executive meets the eligibility requirements for such
plans or programs.  In addition, Executive will continue to be eligible to
participate in Cache's stock option plans and will be eligible to participate in
any other executive bonus or incentive plan established by Cache, in each case
in accordance with the terms of those plans, and nothing in this Agreement is
intended to modify or discontinue Executive's participation in any plan in which
he participates as of the date of this Agreement.
 
3.3           Business Expenses.  Executive shall be reimbursed for the
reasonable business expenses incurred on Cache's behalf in connection with the
performance of his services hereunder upon presentation of an itemized account
and written proof of such expenses, in accordance with the policies established
by Cache.
 

 
3

--------------------------------------------------------------------------------

 
 
3.4           Bonus.  The Executive shall be entitled to such performance based
bonuses as the Compensation Committee of the Board may from time to time
determine in its discretion ("Bonuses").
 
3.5           Repayment of Bonuses.  If the audited annual financial statements
of Cache in respect of any year during the term of this Agreement are
subsequently restated due to a material error or fraud that, in either such
case, results in a material restatement of such financial statements, if so
requested by the Board, Executive shall repay to the Company all or part of any
Bonus received in respect of such year.
 
4.0           Termination Without Compensation
 
4.1           Mutual Agreement.  Executive's employment, and the parties'
respective obligations hereunder, may be terminated by mutual written agreement,
with at least 30 days prior written notice of the termination date agreed to by
the parties.
 
4.2           Resignation.  Executive shall submit written notice of his
resignation at least 60 days prior to a specified termination date.
 
4.3           Partial/Total Disability.  If Executive is unable to perform his
duties and responsibilities to the full extent required hereunder, either with
or without reasonable accommodation, by reason of physical or psychiatric
illness, injury or incapacity for six (6) continuous months or nine (9) months
in a twelve (12) month period, Cache may terminate Executive's employment by
written notice of the termination date and Cache shall have no further liability
or obligation to Executive hereunder, except for any unpaid salary and benefits
accrued to the date of termination. 
 

 
 
4

--------------------------------------------------------------------------------

 

During any period of disability, Executive will receive his salary in effect at
the time of disability, less any amounts received as disability benefits through
any applicable disability program, Cache benefit plan or the Social Security
Administration.  In the event of any dispute under this Section 4.3, Executive
shall submit to a physical and/or psychiatric examination by a licensed
physician mutually satisfactory to Cache and the Executive.  The cost of such
examination will be paid by Cache and the findings of such physician shall be
determinative.
 
4.4           Death.  If Executive dies, this Agreement shall terminate and
thereafter Cache shall not have any further liability or obligation to
Executive, his executors, administrators, heirs, assigns or any other person
claiming under or through him, except for unpaid salary and benefits accrued to
the date of his death.
 
4.5           Cause.  Cache may at any time terminate Executive's employment for
"cause" and thereafter Cache shall have no further liability or obligation to
Executive.  For purposes of this Agreement, "cause" shall mean (a) Executive's
conviction, guilty plea or plea of nolo contendere with respect to (i) any
felony or (ii) any misdemeanor involving fraud, theft, dishonesty, wrongful
taking of property, embezzlement, bribery, forgery or extortion; (b) Executive's
failure (other than by reason of illness, injury or incapacity) to perform or
fulfill any of Executive's material duties, responsibilities or obligations; (c)
Executive's material neglect of Cache's business (other than by reason of
illness, injury or incapacity); (d) Executive's fraudulent, unlawful, grossly
negligent or willful misconduct in connection with Executive's duties; (e)
Executive's material breach of this Agreement or any material policy or
procedure of Cache; or (f) misappropriation of funds by Executive.
 

 
 
5

--------------------------------------------------------------------------------

 

4.6           Further Obligations.  In the event that Executive's employment is
terminated for any of the reasons set forth in this Section 4 (a "Termination
without Compensation"), Cache will have no further liability or obligation to
Executive, except for any unpaid salary or benefits accrued as of the date of
termination.
 
5.0           Termination With Compensation
 
5.1           At any time prior to a "Change of Ownership or Control" of Cache
(as defined herein), Cache shall have the right to terminate Executive's
employment at any time without cause by giving Executive 30 days' notice of the
termination date.  In the event that Executive's employment is terminated
pursuant to this Section 5.1, Cache shall continue to pay Executive the salary
then in effect for the balance of the term of this Agreement, less withholdings
and other applicable payroll deductions as required by law, in accordance with
Cache's normal pay cycle.  However, Executive shall not be entitled to any
compensation under this Section 5.1 unless Executive executes and delivers to
Cache after notice of termination a general release acceptable to Cache by which
Executive releases Cache from any obligations and liabilities of any type
whatsoever, except for Cache's obligation to provide the salary specified
herein.  The parties acknowledge that the salary to be provided under this
Section 5.1 is in consideration for the above-referenced release.  Upon any
termination under this Section 5.1, Cache shall have no further obligation to
Executive, his executor, administrators, heirs, assigns or any other persons
claiming under or through him other than to pay to Executive the salary
specified in this Section 5.1 in exchange for the above-referenced
release.  Executive agrees that any compensation he is to receive pursuant to
this Section 5.1 shall be reduced by any compensation Executive receives in
connection with any employment position
 
 
 
6

--------------------------------------------------------------------------------

 

Executive assumes subsequent to his termination date.  Executive further agrees
that, immediately upon his acceptance of any such employment position, he will
notify Cache, in writing, of his employment position and the compensation
associated with that position so that Cache may reduce the payments to be made
to Executive, in accordance with this Section 5.1.
 
5.2           (a)  If, during Executive's employment with Cache, there is a
"Change of Ownership or Control" of Cache, Cache may terminate Executive's
employment by providing written notice at least 30 days prior to the termination
date.  Upon the occurrence of a Change of Ownership or Control followed at any
time during the term of this Agreement by the termination of Executive's
employment, other than for Partial/Total Disability, Death or Cause, as defined,
respectively, in Sections 4.3, 4.4 and 4.5 of this Agreement, the provisions of
Section 5.2(b) of this Agreement shall apply.  In addition, at any time
following a Change of Ownership or Control, Executive shall have the right to
elect to voluntarily terminate his employment by providing written notice at
least 60 days prior to the termination date.  In the event that Executive
resigns during a window period, which shall be the period beginning 90 days
after the Effective Date of a Change of Ownership or Control and ending one
hundred eighty (180) days after the Effective Date of a Change of Ownership or
Control, the provisions of Section 5.2(b) shall then apply.  All other
resignations are governed by Section 4.2 of this Agreement.
 
         (b)  In the event that Executive's employment is terminated following a
Change of Ownership or Control, or in the event that Executive resigns his
position during the window period following a Change of Ownership or Control as
set forth in Section 5.2(b), Executive shall receive a one time payment equal to
24 months of Executive's then in effect base salary, less withholdings and other
applicable payroll deductions as required by law.  However, Executive shall not
be entitled to any compensation under this Section 5.2 unless Executive executes
and delivers to Cache after notice of termination or notice of resignation,
whichever is applicable, a general release in form acceptable to Cache by which
Executive
 

 
7

--------------------------------------------------------------------------------

 

releases Cache from any obligations and liabilities of any type whatsoever,
except for Cache's obligation to provide the salary specified herein.  The
parties acknowledge that the salary to be provided under this Section 5.2 is in
consideration for the above-referenced release.  Upon any termination under this
Section 5.2, Cache shall have no further obligation to Executive, his executor,
administrators, heirs, assigns or any other persons claiming under or through
him other than to pay to Executive the salary specified in this Section 5.2 in
exchange for the above-referenced release.
 
        (c) Subject to the last sentence of this paragraph, for purposes of this
Section 5.2, "Change of Ownership or Control" shall mean the occurrence of one
or more of the following three events:  (i) any person becomes a beneficial
owner (as such term is defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) directly or indirectly of securities
representing more than 50% of the total number of votes that may be cast for the
election of directors of Cache; (ii) within two years after a merger,
consolidation, liquidation or sale of assets involving Cache, or a contested
election of a Cache director, or any combination of the foregoing, the
individuals who were directors of Cache immediately prior thereto shall cease to
constitute a majority of the Board of Directors; or (iii) within two years after
a tender offer or exchange offer for voting securities of Cache, the individuals
who were directors of Cache immediately prior thereto shall cease to constitute
a majority of the Board of Directors. Notwithstanding anything to the contrary
herein, (x) the acquisition of securities of Cache by Andrew M. Saul, any spouse
or lineal descendant of Andrew M. Saul, any trust for the benefit of such
persons, or any affiliate or associate of Andrew M. Saul or any such persons
(individually and collectively, the "Saul Group") or (y) a change in the
composition of the Board of Directors following a merger, 

 
8

--------------------------------------------------------------------------------

 

consolidation, liquidation, sale of assets, tender offer or exchange offer after
which members of the Saul Group shall individually or collectively own in the
aggregate, directly or indirectly, securities representing more than 50% of the
total number of votes that may be cast for the election of directors of Cache,
shall not constitute a Change of Ownership or Control.
 
5.3           In the event that Executive dies during the payment continuation
period referred to in Section 5.1, Cache will have no further liability or
obligation to Executive, his executor, administrators, heirs, assigns or any
other persons claiming under or through him as of the date of Executive's death.
 
6.0           Return of Property
 
Immediately upon termination of Executive's employment, Executive shall deliver
to Cache all copies of data and information in any way associated with Cache or
the performance of Executive's duties including, but not limited to, all
Confidential Information (as defined in Section 7.1), documents, correspondence,
notebooks, reports, computer programs, and all other materials and copies
thereof (including computer discs and other electronic media) relating in any
way to the business of Cache.  Immediately upon termination of Executive's
employment, Executive shall deliver to Cache all tangible property belonging or
licensed to Cache, including, without limitation cell phones, facsimile
machines, computers, pagers, and credit cards.
 
7.0           Confidentiality; Non-Compete
 
7.1           Confidentiality and Nondisclosure of Information.  During
Executive's tenure with Cache, he has had and will have access to information
relating to the business of Cache, including writings, equipment, processes,
drawings, reports, manuals, invention records, financial 
 
 
9

--------------------------------------------------------------------------------

 


information, business plans, customer lists, the identity of or other
facts relating to prospective customers, inventory lists, arrangements with
suppliers and customers, computer programs, or other material embodying trade
secrets, customer or product information or technical or business information of
Cache (all of which, excluding information and materials which are or become
generally available to the public other than as a result of disclosure by
Executive or his representatives, hereinafter are referred to as "Confidential
Information").  Executive acknowledges that the Confidential Information
constitutes a valuable, special and unique asset of Cache as to which Cache has
the right to retain and hereby does retain all of its proprietary
interests.  However, access to and knowledge of the Confidential Information is
essential to the performance of Executive's duties.  In recognition of this
fact, Executive agrees that he will not, during or after his employment with
Cache, disclose any of the Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
(except as necessary in the performance of his duties during his employment with
Cache) or make use of any of the Confidential Information for his purposes or
those of another.  In the event Executive is required or requested by legal
process to disclose any of the Confidential Information, Executive shall provide
Cache with prompt written notice of such requirement or request so that Cache
may, at its own expense, seek an appropriate protective order or waive
compliance with the provisions of this Section 7.1 to the extent required to
comply with the request or order.  If a protective order is not obtained and/or
if reasonable proof thereof is not given by Cache to Executive by written notice
and received by Executive no later than one (1) business day preceding the date
on which such disclosure is required, Executive may disclose all or a portion of
the Confidential Information to the extent required by the Court or permitted by
the waiver, or both.
 

 
 
10

--------------------------------------------------------------------------------

 

 
7.2           Non-compete.  Executive hereby covenants and agrees that, during
the term of his employment as set forth in this Agreement and either for one (1)
year following Termination without Compensation, or during the period Executive
receives compensation pursuant to Section 5.1, Executive will not, directly or
indirectly, engage in competition with Cache.  The word "competition" as used
herein shall mean (a) an engagement as independent contractor or employee, or
other arrangement with any Restricted Entity (hereinafter defined) pursuant to
which Executive renders any services to, or directly or indirectly owns, any
Restricted Entity; provided, however, that ownership by Executive of in the
aggregate less than five (5%) percent of the outstanding shares of capital stock
of a corporation with a class of equity securities held of record by more than
five hundred (500) persons entitled to vote for the election of directors shall
not be deemed to constitute "competition."  For purposes of this Agreement, a
"Restricted Entity" shall mean any entity which operates specialty clothing
retail stores on a national basis (i.e., in more than 10 states) with its
principal place of business located in any state in which Cache then has a
retail store.
 
7.3           Non-Solicitation.  Executive hereby covenants and agrees that he
shall not, directly or indirectly, for himself or on behalf of any other person,
during the term hereof or for two (2) years following termination of employment
for any reason, solicit, take away, attempt to take away, or otherwise interfere
with the written agreements and/or existing relationship of Cache with any of
its employees, agents or independent contractors.
 

 
11

--------------------------------------------------------------------------------

 

8.0           Cooperation by Executive
 
Executive agrees, during and after his employment with Cache, to cooperate with
Cache in any legal proceedings or with respect to any regulatory matters
relating to the period of Executive's employment with Cache, provided that any
reasonable travel, room and board expenses which Executive incurs in rendering
such cooperation will be reimbursed by Cache.
 
9.0           No Disparagement
 
9.1           Executive agrees, both during and after Executive's employment
with Cache, not to publish or communicate any Disparaging (as defined below)
remarks, comments or statements regarding Cache or any of Cache's officers, or
any member of Cache's Board.
 
9.2           Cache agrees, both during and after Executive's employment with
Cache, not to publish or communicate any Disparaging remarks, comments or
statements regarding Executive for any reason whatsoever.
 
9.3           "Disparaging" remarks, comments or statements are those that
impugn the character, honesty, integrity, morality, business acumen, abilities
or any aspect of the operations or business of the individual or entity being
disparaged.
 
10.0           Survival/Injunctive Relief
 
10.1           Executive acknowledges that damage to Cache from Executive's
breach of this Agreement cannot be remedied solely by the recovery of damages,
and agrees that in the event of any breach or threatened breach of any of the
provisions of Sections 6, 7 and 9 of this Agreement, Cache may pursue both
injunctive relief and any and all other remedies available at law or in equity
for any such breach or threatened breach, including the recovery of damages.
 

 
12

--------------------------------------------------------------------------------

 

 
10.2           The provisions of Sections 3.5, 6, 7, 8, 9, 10, 11 and 12 shall
survive the termination of this Agreement, and of Executive's employment.
 
11.0           Assignability; Binding Effect
 
The terms and provisions of this Agreement shall be binding upon and inure to
the benefit of Cache and its successors and assigns.  This Agreement calls for
the provision of personal services and, accordingly, shall not be assignable by
Executive.
 
12.0           Miscellaneous
 
12.1           This Agreement supersedes all prior agreements between the
parties.  None of the terms of this Agreement shall be deemed to be waived or
modified, nor shall this Agreement be renewed, or extended, except by an express
agreement in writing, signed by Executive and the Chairman of the Compensation
Committee of Cache's Board of Directors, or his or her designee.  There are no
representations, promises, warranties, covenants or undertakings, other than
those contained in this Agreement, which represents the entire understanding of
the parties.  The failure of a party hereto to enforce, or the delay by a party
hereto to enforce, any of its rights under this Agreement shall not be construed
as a waiver of any such party's rights hereunder.  Paragraph headings contained
in this Agreement have been inserted for convenience of reference only, are not
to be considered a part of this Agreement and shall not affect the
interpretation of any provision hereof.  In the event any of the provisions of
this Agreement, or any portion thereof, shall be held to be invalid or
unenforceable, the validity and enforceability of the remaining provisions
hereof shall not be affected or impaired but shall remain in full force and
effect.  This Agreement shall be governed and construed in accordance with the
laws of the State of New York.  Any action brought in connection herewith shall
be brought in the federal or New York State courts sitting in the City of New
York, County of New York.

 
13

--------------------------------------------------------------------------------

 

 
12.2           Notices.  Any notices under this Agreement shall be in writing
and shall be given by personal delivery, facsimile, by certified or registered
letter, return receipt requested, or a nationally-recognized overnight delivery
service; and shall be deemed given when personally delivered, upon actual
receipt of the facsimile or certified or registered letter, or on the business
day next following delivery to a nationally-recognized overnight delivery
service at the addresses set forth below in this Agreement or to such other
address or addresses as either party shall have specified in writing to the
other party hereto.
 
If to Cache:
 
Chairman, Compensation Committee
1440 Broadway
New York, NY 10018


If to Executive, to him at such address as he shall have provided to Cache.


 
[Signature Page Follows]
 

 
14

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement on the date first above written.
 
CACHE, INC.



         
By:
/s/  Arthur S. Mintz
 
/s/  Thomas E. Reinckens
   
Arthur S. Mintz
 
Thomas E. Reinckens
           



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15

